Name: 91/343/EEC: Commission Decision of 14 June 1991 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the State of Santa Catarina, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  America;  trade;  tariff policy
 Date Published: 1991-07-13

 Avis juridique important|31991D034391/343/EEC: Commission Decision of 14 June 1991 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the State of Santa Catarina, Brazil Official Journal L 187 , 13/07/1991 P. 0049 - 0049 Finnish special edition: Chapter 3 Volume 38 P. 0057 Swedish special edition: Chapter 3 Volume 38 P. 0057 COMMISSION DECISION of 14 June 1991 amending Decision 89/3/EEC in regard to health protection measures in connection with imports of certain fresh meat from the State of Santa Catarina, Brazil (91/343/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/69/EEC (2), and in particular Article 16 thereof, Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as last amended by Decision 87/455/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Brazil at that time; Whereas this situation led to the adoption by Commission Decision 89/3/EEC (5), as last amended by Decision 90/516/EEC (6), of health protection measures in connection with imports of certain fresh meat from Brazil; Whereas the last on-the-spot check by Community inspectors, carried out in March 1991, revealed a deterioration in the situation in the State of Santa Catarina; Whereas Decision 89/3/EEC should therefore be amended in order to suspend the importation of fresh meat of bovine animals from the State of Santa Catarina, Brazil; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The State of Santa Catarina is added to the list of States of Brazil set out in Article 1 of Decision 89/3/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 46, 19. 2. 1991, p. 37. (3) OJ No L 142, 28. 5. 1986, p. 51. (4) OJ No L 244, 28. 8. 1987, p. 38. (5) OJ No L 5, 7. 1. 1989, p. 32. (6) OJ No L 286, 18. 10. 1990, p. 40.